DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed April 1, 2021.  Claims 26-51 are currently pending.

Priority
The disclosure of application 14/998019, which the instant application claims the earlier filing date, has been considered.  However, the instant claimed limitations such as “wherein at least one photosensor of the photosensors is a pyrometer” as set forth in claims 21, 32, 39 and 45 was not supported in the earlier filed disclosure or drawings.  Accordingly, the instant invention is not entitled to the benefit of the earlier filing date of the application.

The disclosure of application 15/287646, which the instant application claims the earlier filing date, has been considered. The instant claimed limitations are supported in the earlier filed disclosure and drawings of 15/287646. Accordingly, the instant invention is entitled to the benefit of the earlier filing date of the application 15287646.

Claim Objections
Claim 51 is objected to because of the following informalities:  In the limitation “connector is communicative coupled”, communicativ is misspelled. It should be “communicatively”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 51, the claim is unclear because it is dependent upon itself. The limitations “the connector”, “the plurality of photosensors”, “the data” and “the one or more controllers” lack antecedent basis since the claim is dependent upon itself. Also, it is not clear as to which claim the Applicant would like claim 51 dependent upon. For Examining purposes the claim will be dependent upon claim 26, since there is a connector mentioned in the claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 26-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-80 of copending Application No. 16871976 in view of Holger (US 20120089257). 
In regards to claim 26, 16871976 teaches an apparatus for radiation sensing (claim 21, lines 1-4), the apparatus comprising: a structure having a closed circumference (claim 21, line 3); photosensors coupled to the structure and disposed in the structure and/or along the structure (claim 21, lines 7-8), the photosensors configured to (I) sense sun radiation, and (II) generate data utilized in tinting one or more windows of a building (claim 21, lines 8-11), which structure is configured to enable sun radiation to reach the photosensors (claim 21, lines 8-11); and a connector communicatively coupled to the photosensors and configured for communicating the data between the photosensors and one or more controllers to control tinting of at least one of the one or more windows (claim 21, lines 12-14), but does not specifically teach wherein at least one photosensor of the photosensors is a pyrometer. Holger teaches a plurality of sensors (12, 14, 16) for measuring an 
In regards to claim 27, 16871976 as modified by Holger teaches the apparatus of Claim 26, wherein one or more of the photosensors are configured to point outward the apparatus (16871976, claim 22) and the pyrometer (Holger, 12) measures sky temperature (Holger, paragraph 43), 16871976 does teach the apparatus connected to a roof of a building (claim 26), but does not specifically teach skyward. One of ordinary skill in the art would have had the photosensors point skyward to measure the sunlight and temperature of the sky and use the measured values to control the window tint based on the environment surrounding the building. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the photosensors point skyward to measure the sunlight and temperature of the sky and use the measured values to control the window tint based on the environment surrounding the building providing for more efficient control of temperature and light in a room inside the building.
In regards to claim 28, 18871976 as modified by Holger teaches the apparatus of Claim 26, wherein the structure has a closed geometric circumference (16871976, claim 23).

In regards to claim 30,16871976 as modified by Holger teaches the apparatus of Claim 26, wherein the photosensors include a subset of photosensors that is disposed about a vertical axis and outward from the vertical axis (16871976, claim 25).
In regards to claim 31,16871976 as modified by Holger teaches the apparatus of Claim 26, wherein the apparatus is configured to couple to, or include, an ethernet port (16871978, claim 33 and 34).
In regards to claim 32, 16871976 teaches a method of radiation sensing (claim 21, 36, 37 and 45), the method comprising: (a) using a rooftop sensing system (claim 37 and claim 36, lines 1-4) to (I) sense sun radiation, and (II) generate data utilized in tinting one or more windows of a building onto which the rooftop sensing system is mounted to (claim 36, lines 3-4, claim 37), which rooftop sensing system comprises photosensors disposed in a structure and/or along the structure, which structure is configured to enable sun radiation to reach the photosensors, which structure has a dosed circumference (claim 36, lines 3-12); (b) receiving the data from the photosensors (claim 36, line 16); and (c) using the data to control the tint of at least one of the one or more windows (claim 36, line 17), but does not specifically teach wherein at least one photosensor of the photosensors is a pyrometer. Holger teaches a plurality of sensors (12, 14, 16) for measuring an environment around a building (paragraph 44) and one of the plurality of sensors is a pyrometer (paragraph 43) (see fig. 1 and 2). It would have been obvious to one of ordinary skill in the art at the time 
In regards to claim 33, 16871976 as modified by Holger teaches the method of Claim 32, wherein one or more of the photosensors are configured to point outward the apparatus (16871976, claim 22) and the pyrometer (Holger, 12) measures sky temperature (Holger, paragraph 43), 16871976 does teach the apparatus connected to a roof of a building (claim 26), but does not specifically teach skyward. One of ordinary skill in the art would have had the photosensors point skyward to measure the sunlight and temperature of the sky and use the measured values to control the window tint based on the environment surrounding the building. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the photosensors point skyward to measure the sunlight and temperature of the sky and use the measured values to control the window tint based on the environment surrounding the building providing for more efficient control of temperature and light in a room inside the building.
In regards to claim 34, 16871978 as modified by Holger teaches the method of Claim 32, wherein the structure has a closed geometric circumference (16871976, claim 23).
In regards to claim 35, 16871976 as modified by Holger teaches the method of Claim 34, wherein the closed geometric circumference is a ring (16871976, claim 24).

In regards to claim 37, 16871976 as modified by Holger teaches the method of Claim 32, further comprising using an ethernet port to communicate the data (16871976, claim 33 and 34).
In regards to claim 38, 16871976 as modified by Holger teaches the method of Claim 32, further comprising transiting the data to a cloud for analysis (16871976, claim 47, Holger, paragraph 60 and abstract).
In regards to claim 39, 16871976 teaches an apparatus for radiation sensing (claim 21, 36, 40 and 45), the apparatus comprising one or more controllers comprising circuitry (claim 40, lines 1-3), which one or more controllers are configured to: (a) communicatively couple to a rooftop sensing system that comprises photosensors disposed in a structure and/or along the structure (claim 40, lines 4-12, claim 26), the photosensors configured to (I) sense sun radiation, and (II) generate data utilized in tinting one or more windows of a building, which structure is configured to enable sun radiation to reach the photosensors, which structure has a closed circumference (claim 40, lines 4-12); (h) direct the photosensors to sense radiation and generate the data (claim 40, lines 15-16); and (c) communicate, or direct communication of, the data to control the tint of at least one of the one or more windows (claim 40, lines 17-18), but does not specifically teach wherein at least one photosensor of the photosensors is a pyrometer. Holger teaches a plurality of sensors (12, 14, 16) for measuring an environment around a building (paragraph 44) and one of the plurality of sensors is a 
In regards to claim 40, 16871976 as modified by Holger teaches the apparatus of Claim 39, wherein one or more of the photosensors are configured to point outward the apparatus (16871976, claim 22) and the pyrometer (Holger, 12) measures sky temperature (Holger, paragraph 43), 16871976 does teach the apparatus connected to a roof of a building (claim 26), but does not specifically teach skyward. One of ordinary skill in the art would have had the photosensors point skyward to measure the sunlight and temperature of the sky and use the measured values to control the window tint based on the environment surrounding the building. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the photosensors point skyward to measure the sunlight and temperature of the sky and use the measured values to control the window tint based on the environment surrounding the building providing for more efficient control of temperature and light in a room inside the building.
In regards to claim 41, 16871976 as modified by Holger teaches the apparatus of Claim 39, wherein the structure has a closed geometric circumference (16871976, claim 23).

In regards to claim 43, 16871976 as modified by Holger teaches the apparatus of Claim 39, wherein the photosensors include a subset of photosensors that is disposed about a vertical axis and outward from the vertical axis (16871976, claim 25).
In regards to claim 44, 16871976 as modified by Holger teaches the apparatus of Claim 39, wherein the apparatus is configured to couple to, or include, an ethernet port (16871978, claim 33 and 34).
In regards to claim 45, 16871976 teaches a non-transitory computer program product for radiation sensing (claims 21, 36, 40 and 45), which non-transitory computer program product contains instructions inscribed thereon which, when executed by one or more processors, cause the one or more processors to execute operations (claim 45, lines 1-4), comprising: (a) direct a rooftop sensing system to sense and generate data, which rooftop sensing system comprises photosensors disposed in a structure and/or along the structure (claim 45, lines 5-13, claim 26), the photosensors configured to (I) sense sun radiation, and (II) generate data utilized in tinting one or more windows of a building, which structure is configured to enable sun radiation to reach the photosensors, which structure has a closed circumference (claim 45, lines 5-13); and (b) communicate, or direct communication of, the data to control the tint of at least one of the one or more windows (claim 45, lines 5-17), but does not specifically teach wherein at least one photosensor of the photosensors is a pyrometer. Holger teaches a plurality of sensors (12, 14, 16) for measuring an environment around a building (paragraph 44) and one of the plurality of sensors is a pyrometer (paragraph 43) (see 
In regards to claim 46, 16871976 as modified by Holger teaches the non-transitory computer program of Claim 45, wherein one or more of the photosensors are configured to point outward the apparatus (16871976, claim 22) and the pyrometer (Holger, 12) measures sky temperature (Holger, paragraph 43), 16871976 does teach the apparatus connected to a roof of a building (claim 26), but does not specifically teach skyward. One of ordinary skill in the art would have had the photosensors point skyward to measure the sunlight and temperature of the sky and use the measured values to control the window tint based on the environment surrounding the building. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the photosensors point skyward to measure the sunlight and temperature of the sky and use the measured values to control the window tint based on the environment surrounding the building providing for more efficient control of temperature and light in a room inside the building.
In regards to claim 47, 16871976 as modified by Holger teaches the non-transitory computer program product of Claim 45, wherein the structure has a dosed geometric circumference (16871976, claim 23).

In regards to claim 49, 16871976 as modified by Holger teaches the non-transitory computer program product of Claim 47, wherein the photosensors include a subset of photosensors that is disposed about a vertical axis and outward from the vertical axis (16871976, claim 25).
In regards to claim 50, 16871976 as modified by Holger teaches the non-transitory computer program product of Claim 47, wherein the operations comprise communicating the data using an ethernet port (16871976, claim 33 and 34).
In regards to claim 51, 16871976 as modified by Holger teaches the apparatus of claim 51 (Examiner is interpreting dependency on claim 21 for examining purposes, see 112 rejection above), wherein the connector is communicativ coupled to the plurality of photosensors and configured for communicating the data between the photosensors and one or more controllers comprises cabling (claim 21, lines 12-14).

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 26-30, 32-36, 39-43 and 45-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albahri (US 20090027759) in view of Holger (US 20120089257).
Re claim 26: Albahri teaches an apparatus for radiation sensing (paragraph 88, fig. 1, 2, 25 and 26), the apparatus comprising: a structure (glass structure, thin disk where photosensors are pointed skyward and disk where photosensors are pointed outward from a central axis of the structure, paragraph 108 and 88) having a closed circumference (see fig. 25 and 26, the structure of the thin disk and disk provide a cylindrical shape with a dosed circumference); photosensors (light sensors/photocells) coupled to the structure (thin disk where photosensors are pointed skyward and disk where photosensors are pointed outward from a central axis of the structure, paragraph 108 and 88) and disposed in the structure and/or along the structure (see fig. 25 and 28, along the structure inside glass structure), the photosensors (light sensors/photocells) configured to (I) sense sun radiation (see fig. 25 and 26, paragraph 108), and (II) generate data utilized in tinting one or mere windows of a building (paragraph 108), which structure (glass, thin disk and disk) is configured to enable sun radiation to reach the photosensors (light sensors/photocell, sun light passes through glass to thin disk and disk); and a connector communicatively coupled to the photosensors (light sensor/photocells) and configured for communicating the data between the photosensors (light sensors/photocell) and one or more controllers to control tinting of at least one of the one or more windows (paragraphs 108), but does not specifically teach wherein at least one photosensor of the photosensors is a 
Re claim 27: Albahri as modified by Holger teaches the apparatus, wherein one or more of the photosensors (Albahri, light sensors/photocell on the thin disk) are configured to point skyward (Albahri, see fig. 25 and 26, the light sensors/photocell on the thin disk lacing up toward the sky, Holger, 12, measures sky temperature paragraph 43).
Re claim 28: Albahri as modified by Holger teaches the apparatus, wherein the structure (Albahri, glass structure, thin disk where photosensors are pointed skyward and disk where photosensors are pointed outward from a central axis of the structure, paragraph 108 and 88) has a closed geometric, circumference (Albahri, see fig. 25 and 26).
Re claim 29: Albahri as modified by Holger teaches the apparatus, wherein the closed geometric circumference is a ring (Albahri, see fig. 25 and 26, thin disk ring).

Re claim 32: Albahri teaches a method of radiation sensing (paragraph 88, fig. 1, 2, 25 and 26), the method comprising; (a) using a rooftop sensing system (paragraph 88 and 108, the sensing system is on the horizontal surface at the top of the building to sense sunlight, therefore rooftop sensing system) to (I) sense sun radiation, and (II) generate data utilized in tinting one or more windows of a building onto which the rooftop sensing system is mounted to (paragraph 88 and 108, see fig. 1, 2, 25 and 26), which rooftop sensing system comprises photosensors disposed in a structure (glass structure, thin disk where photosensors are pointed skyward and disk where photosensors are pointed outward from a central axis of the structure, paragraph 108 and 88) and/or along the structure (see fig. 25 and 28, along the structure inside glass structure), which structure is configured to enable sun radiation to reach the photosensors (light sensors/photocell, sun light passes through glass to thin disk and disk), which structure has a closed circumference (see fig. 25 and 26, the structure of the thin disk and disk provide a cylindrical shape with a closed circumference); (b) receiving the data from the photosensors (light sensors/photocell, paragraph 108); and (c) using the data to control the tint of at least one of the one or more windows (paragraph 108), but does not specifically teach wherein at least one photosensor of the photosensors is a pyrometer. Holger teaches a plurality of sensors (12, 14, 16) for measuring an environment around a building (paragraph 44) and one of 
Re claim 33: Albahri as modified by Holger teaches the method, wherein one or more of the photosensors (Albahri, light sensors/photocell on the thin disk) are configured to point skyward (Albahri, see fig. 25 and 26, the light sensors/photocell on the thin disk facing up toward the sky, Holger, 12, measures sky temperature paragraph 43).
Re claim 34: Albahri as modified by Holger teaches the method, wherein the structure (Albahri, glass structure, thin disk where photosensors are pointed skyward and disk where photosensors are pointed outward from a central axis of the structure, paragraph 108 and 88) has a dosed geometric circumference (Albahri, see fig. 25 and 26).
Re claim 35: Albahri as modified by Holger teaches the method, wherein the closed geometric circumference is a ring (Albahri, see fig. 25 and 26, thin disk ring).
Re claim 36: Albahri as modified by Holger teaches wherein the photosensors include a subset of photosensors (Albahri, light sensors/photocells on the disk portion 
Re claim 39: Albahri teaches an apparatus for radiation sensing (paragraph 88, fig. 1, 2, 25 and 26), the apparatus comprising one or more controllers comprising circuitry (paragraph 104, see fig. 1), which one or more controllers are configured to: (a) communicatively couple to a rooftop sensing system (paragraph 88 and 108, the sensing system is on the horizontal surface at the top of the building to sense sunlight, therefore rooftop sensing system) that comprises photosensors (light sensors/photocells) disposed in a structure (glass structure, thin disk where photosensors are pointed skyward and disk where photosensors are pointed outward from a central axis of the structure, paragraph 108 and 88) and/or along the structure (see fig. 25 and 26, along the structure Inside glass structure), the photosensors (light sensors/photocells) configured to (I) sense sun radiation, and (II) generate data utilized in tinting one or more windows of a building (paragraph 88 and 108, see fig. 1, 2, 25 and 28), which structure is configured to enable sun radiation to reach the photosensors (light sensors/photocell, sun light passes through glass to thin disk and disk), which structure has a dosed circumference (see fig. 25 and 26, the structure of the thin disk and disk provide a cylindrical shape with a dosed circumference); (b) direct the photosensors to sense radiation and generate the data (light sensors/photocell, paragraph 108); and (c) communicate, or direct communication of, the data to control the tint of at least one of the one or more windows (paragraph 108, fig. 1, 2, 25 and 26), but does not specifically teach wherein at least one photosensor of the photosensors is a pyrometer. Holger teaches a plurality of sensors 
Re claim 40: Albahri as modified by Holger teaches the apparatus, wherein one or more of the photosensors (Albahri, light sensors/photocell on the thin disk) are configured to point skyward (Albahri, see fig. 25 and 26, the light sensors/photocell on the thin disk facing up toward the sky, Holger, 12, measures sky temperature paragraph 43).
Re claim 41: Albahri as modified by Holger teaches the apparatus, wherein the structure (Albahri, glass structure, thin disk where photosensors are pointed skyward and disk where photosensors are pointed outward from a central axis of the structure, paragraph 108 and 88) has a closed geometric circumference (Albahri, see fig. 25 and 26).
Re claim 42: Albahri as modified by Holger teaches the apparatus, wherein the closed geometric circumference is a ring (Albahri, see fig. 25 and 26, thin disk ring).
Re claim 43: Albahri as modified by Holger teaches wherein the photosensors include a subset of photosensors (Albahri, light sensors/photocells on the disk portion 
Re claim 45: Albahri teaches a non-transitory computer program product for radiation sensing, which non-transitory computer program product contains instructions inscribed thereon which, when executed by one or more processors, cause the one or more processors to execute operations (paragraphs 88, claim 2, fig. 1, 2, 25 and 26), comprising: (a) direct a rooftop sensing system to sense and generate data (paragraph 88 and 108, fig. 1, 2, 25 and 28), which rooftop sensing system comprises photosensors disposed in a structure (glass structure, thin disk where photosensors are pointed skyward and disk where photosensors are pointed outward from a central axis of the structure, paragraph 108 and 88) and/or along the structure (see fig. 25 and 26, along the structure inside glass structure), the photosensors configured to (I) sense sun radiation, and (II) generate data utilized in tinting one or more windows of a building (paragraph 88 and 108, see fig. 1,2, 25 and 26), which structure is configured to enable sun radiation to reach the photosensors (light sensors/photocell, sun light passes through glass to thin disk and disk), which structure has a closed circumference (see fig. 25 and 26, the structure of the thin disk and disk provide a cylindrical shape with a closed circumference); and (b) communicate, or direct communication of, the data to control the tint of at least one of the one or more windows (paragraph 108, 104, fig. 1, 2, 25 and 26), but does not specifically teach wherein at least one photosensor of the photosensors is a pyrometer. Holger teaches a plurality of sensors (12, 14, 16) for measuring an environment around a building (paragraph 44) and one of the plurality of sensors is a pyrometer (paragraph 43) (see fig. 1 and 2). It would have been obvious to 
Re claim 46: Albahri as modified by Holger teaches the non-transitory computer program product, wherein one or more of the photosensors (Albahri, light sensors/photocell on the thin disk) are configured to point skyward (Albahri, see fig. 25 and 26, the light sensors/photocell on the thin disk facing up toward the sky, Holger, 12, measures sky temperature paragraph 43).
Re claim 47: Albahri as modified by Holger teaches the non-transitory computer program product, wherein the structure (Albahri, glass structure, thin disk where photosensors are pointed skyward and disk where photosensors are pointed outward from a central axis of the structure, paragraph 108 and 88) has a closed geometric circumference (Albahri, see fig. 25 and 26).
Re claim 48: Albahri as modified by Holger teaches the non-transitory computer program product, wherein the closed geometric circumference is a ring (Albahri, see fig. 25 and 26, thin disk ring).
Re claim 49: Albahri as modified by Holger teaches wherein the photosensors include a subset of photosensors (Albahri, light sensors/photocells on the disk portion .
Claims 31, 37, 44, 50 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albahri (US 20090027759) as modified by Holger (US 20120089257) as applied to claims 26, 32, 39 and 47 above, and further in view of Brown (US 20130271814).
Re claims 31, 37, 44 and 50: Albahri as modified by Holger teaches wherein the apparatus, the non-transitory computer program product and the method is configured to couple with controllers and processing unit for the data communications (Albahri, paragraph 90, fig. 1), but does not specifically teach the apparatus with the photosensors having a connection or include to an ethernet port. Brown teaches an apparatus configured to couple, or include, an ethernet port to communicate data (paragraph 61). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include an ethernet port similar to Brown with the apparatus of Albahri as modified by Holger in order to send the information/data from the photosensor apparatus to the internet then use the internet to control the windows of the building reducing the amount of wiring providing for more efficient communication between devices.
Re claim 51: Albahri as modified by Holger teaches the connector communicatively coupled to the photosensors (Albahri, light sensor/photocells) and configured for communicating the data between the photosensors (Albahri, light sensors/photocell) and one or more controllers to control tinting of at least one of the one or more windows (Albahri, paragraphs 108), but does not specifically teach the .

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albahri (US 20090027759) as modified by Holger (US 20120089257) as applied to claim 32 above, and further in view of Kamel et al. (US 20120323382).
Re claim 38: Albahri teaches the method wherein the apparatus and the method is configured to couple with controllers and processing unit for the data communications and analysis (Albahri, paragraph 90, fig. 1), but does not specifically teach transiting the data to a cloud for analysis. Kamel teaches transiting a data to a cloud for analysis (claim 9, 15, 29 and paragraphs 27, 29, 42 and 82). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to analyze data in a cloud similar to Kamel with the method of Albahri as modified by Holger in order to reduce the amount of processing circuitry attached to the system by analyzing, transmitting data and information to and from devices using the cloud providing for more efficient processing and communicating data from the sensors.

Response to Arguments
Applicant’s arguments, see arguments, filed April 1, 2021, with respect to the rejection(s) of claim(s) the claims under 35 USC 103 and Non-statutory double patenting with Courtney et al. (US 20170125875) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Holger (US 20120089257).
In regards to Applicant’s remarks that Application 14/998019 inherently/implicitly teaches the pyrometer because the Application discusses measuring outside temperature using a thermocouple (Applicant’s arguments page 8), Examiner respectfully disagrees. A pyrometer is a specific type of temperature sensor and a thermocouple does not have to be a pyrometer. Also, the claim language states that the pyrometer is one of the photosensors and the photosensors are configured to sense sun radiation. Nowhere in 14/998019 is it defined that the temperature sensors measure sun radiation or even infrared wavelengths. The Applicant points to a paragraph stating a thermocouple is at least partially external to the housing to sense an external temperature, but this does not inherently teach the thermocouple is a pyrometer that measures sun radiation. Accordingly, the instant invention is not entitled to the benefit of the earlier filing date of the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.